Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this  Agreement ) is dated as of February 22, 2013, between Celsion Corporation, a Delaware corporation (the  Company ), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a  Purchaser  and collectively the  Purchasers ). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to an effective registration statement under the Securities Act of 1933, as amended (the  Securities Act ), the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, securities of the Company as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE I. DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement: (a) capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Certificate of Designation (as defined herein), and (b) the following terms have the meanings set forth in this Section 1.1:  Acquiring Person  shall have the meaning ascribed to such term in Section 4.5.  Action  shall have the meaning ascribed to such term in Section 3.1(j).  Affiliate  means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person as such terms are used in and construed under Rule 405 under the Securities Act.  Board of Directors  means the board of directors of the Company.  Business Day  means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close.  Certificate of Designation  means the Certificate of Designation to be filed prior to the Closing by the Company with the Secretary of State of Delaware, in the form of Exhibit A attached hereto.  Closing  means the closing of the purchase and sale of the Securities pursuant to Section 2.1. 1  Closing Date  means the Trading Day on which all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i) the Purchasers obligations to pay the Subscription Amount and (ii) the Companys obligations to deliver the Securities, in each case, have been satisfied or waived, but in no event later than the third Trading Day following the date hereof.  Commission  means the United States Securities and Exchange Commission.  Common Stock  means the common stock of the Company, par value $0.001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed.  Common Stock Equivalents  means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, right, option, warrant or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock.  Company Counsel  means OMelveny & Myers LLP, with offices located at 2765 Sand Hill Road, Menlo Park, California 94025.  Conversion Price  shall have the meaning ascribed to such term in the Certificate of Designation.  Conversion Shares  means, collectively, the shares of Common Stock issuable upon conversion of the shares of Preferred Stock in accordance with the provisions of the Certificate of Designation.  Disclosure Schedules  means the Disclosure Schedules of the Company delivered concurrently herewith. 
